DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status 
Preliminary Amendment(s) 
Claims 1-23 habeen canceled. Claims 24-38 have been added. 
Claims 24-38 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 37 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 37 is directed to an application software. According to MPEP 2106 II IV, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "software" is neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter (In re. Nuijten, 84 USPQ2d 1495). 

Claim 37 also recites an application software stored on a computer-readable medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers form of non-transitory tangible medial and transitory propagating signal per se in when specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijted, 500 F.3d 1346, 1356-57 (Fed cir 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under35 U.S.C 101, Aug 24, 2009; p. 2 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 24-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (EP 2957909A1) in view of Zigarelli (US20190247174A1) and further in view of Nazzari et al. (US 20180374037A1 herein Nazzari). 

With respect to Claim 24, Keller teaches a method for using a pharmaceutical composition in endogenous marking of a urine sample (‘909; Para 0026: permit marking of a biological sample as illustrating in Para 0019 for urine sample), wherein the pharmaceutical composition contains no active substance but merely a combination of at least two marker substances and wherein the marker substances are polyethylene glycols with different molecular weights (‘909; Para 0028: two, three, four or more polyethylene glycols having different molecular weights are used as marker substances. For example two different polyethylene glycols are used. In another example three different polyethylene glycols are used. In another example four or more polyethylene glycols are used), characterised by the following steps: 
Zigarelli teaches 
- registering every individual dose of the pharmaceutical composition in its production and subsequent packaging in a blockchain, wherein all relevant actions of the parties involved in the process regarding this pharmaceutical composition are registered in the blockchain for seamless logging from production to intake of the pharmaceutical composition(‘174; Para 0093:  by disclosure, Zigarelli describes a single dose of the oral appliance comprising polyethylene glycol as illustrated in Para 0103. The amount of medicament contained within the oral appliance, will vary widely depending on the effective dosage required and rate of release from the polymer material and the length of the desired delivery interval. The dosage administered to the patient can be single or multiple doses and will vary depending upon a variety of factors, including the agent's pharmacokinetic properties, patient conditions and characteristics (sex, age, body weight, health, size, etc.), extent of symptoms, concurrent treatments, frequency of treatment and the effect desired as illustrated in Para 0117. The oral appliance is made (e.g., by injection molding, 3D printing, etc.) and the processor will imprint or insert the unique identifier on the oral appliance or print the unique identifier at discrete regions of the oral appliance at or adjacent to the locations where the medicament is disposed. The unique identifier printed anywhere on the device, once or multiple times, at one or more locations on the oral appliance can be part of blockchain system as illustrated in Para 0173).; 
- Marking of an outer packaging with a first digital code (‘174; Para 0063: A unique identifier can include names or codes, bar codes, allocated by choice which are forced to be unique by keeping a central registry; Para 0182: the method comprises a delivery encryption system comprising a blockchain for package tracking and authentication); 
- Scanning of the first digital code by a dispensing office (‘174; Para 0128); 
- Linking of patient data of a patient with data of an authorised person, wherein the blockchain links the units involved so that a coherent information chain results (‘174; Para 0129: an authorized user can input, edit data and approve or prescribe a treatment plan. This can be displayed at the user interface of the computer processor and/or another treating computer networked with the computer processor; Para 0195:  blockchain registers visit-related information, records, prescription details, and/or other information exchanged in the process); 
- Starting an application software by the patient (‘174; Para 0129); 
- Scanning the first digital code by the application software (‘174; Para 0129); 
- Starting a video recording (‘174; Para 0128-0129: the processor may execute codes stored in a computer-readable medium such as the memory); 
- Presenting integrity of the outer packaging; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of with the technique of providing oral appliance in a blockchain system and the motivation is to provide digital barcode for the plolyethylene glycols
Nazzari teaches 
- Taking a container with the pharmaceutical composition out of the outer packaging (‘037; Para 0078); 
- Scanning a second digital code on the container with the pharmaceutical composition (‘037; Para 0061); 
- Opening the container; - Taking the pharmaceutical composition out of the container; - Taking the pharmaceutical composition (‘037; Para 0148: a mobile device (e.g., smartphone) running software that interoperates with the blockchain module 902 d and lifecycle manager 904 d might guide a user through a verified packaging workflow. In some embodiments, this workflow starts with a user receiving input of a group tracking code associated with a container (e.g., by scanning with a camera, RFID reader, NFC reader, etc.; or manual code entry), resulting in the group tracking code being changed to an “opened” status. Then, the mobile device can prompt the user to input (e.g., by scanning) each of the unit tracking codes that are to be placed into this container); 
- Termination of the video recording; 
- Transmission of the video recording to the authorised person and through the application software to the blockchain (‘037; Para 0117: being responsible for assigning and imprinting tracking codes to physical articles, peer 901 b may include or be in communication with one or more internal computing devices 906 b, such as network-connected cameras, printers, scanners, control devices, etc. that are part of one or more factory lines, and/or mobile devices (e.g., smartphones) used by personnel handling these assets (e.g., warehouse workers) to track asset custody once it leaves a factory line and to transfer assets to external entities); 
- Validation of the documented intake by the authorised person (‘037; Para 0112: Many public blockchains require that a “proof of work” (e.g., resource-intensive cryptographic calculation(s)) be performed by a peer prior to permitting the peer to add a block to the blockchain; even then, the block generally is only added when a majority the peers have validated the proof of work. Private blockchains, on the other hand, may permit a peer to add a block to the blockchain based on the peer possessing a cryptographic key that is assigned to it by an authoritative party.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Keller/ with the technique of tracking code generation, verification using blockchain technology as taught by Nazzari and the motivation is to provide digital barcode for the polyethylene glycols composition. 

Claims 36, 37, and 38 are rejected as the same reason with claim 24.

With respect to Claim 25, the combined art teaches the method according to claim 24, characterised in an inspection of the oral cavity that is performed after intake of the pharmaceutical composition (‘174; Para 0009).  

With respect to Claim 26, the combined art teaches the method according to claim 24, characterised in that the time of performing of the method is determined by the authorised person (‘174; Para 0181).  

With respect to Claim 27, the combined art teaches the method according to claim 26, characterised in that the patient receives an electronic message one day before the specified date for performing the method (‘174; Para 0181).  

With respect to Claim 28, the combined art teaches the method according to claim 24, characterised in that the scanning of the second code starts a time window (‘174; Para 0188).  

With respect to Claim 29, the combined art teaches the method according to claim 28, characterised in that the time window is up to 120 seconds (‘174; Para 0163: The polymer can be irradiated for a longer period of time, such as, for example, about 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 105, 110, 115, 120 seconds, or longer).  

With respect to Claim 30, the combined art teaches the method according to claim 28, characterised in that the patient must make a new appointment with the authorised person if the time window is exceeded (‘174; Para 0129).  

With respect to Claim 31, the combined art teaches the method according to claim 24, characterised in that scanning of the first code activates an encrypted data transmission (‘174; Para 0176).  

With respect to Claim 32, the combined art teaches the method according to claim 24, characterised in that the electronic device is a mobile electronic device (‘174; Para 0185).  

With respect to Claim 33, the combined art teaches the method according to claim 24, characterised in that the pharmaceutical composition has the form of a capsule (‘909; Para 0033: the composition is used in the form of a tablet or capsule).  

With respect to Claim 34, the combined art teaches the method according to claim 24, characterised in that the pharmaceutical composition has the form of a tablet (‘909; Para 0033: the composition is used in the form of a tablet or capsule).  

With respect to Claim 35, the combined art teaches the method according to claim 24, characterised in that the pharmaceutical composition is administered parenterally (‘909; Para 0023: Administration of a composition comprising at least one essentially non-metabolized marker substance and a dye to the mamma).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686